Citation Nr: 9930600	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to June 1973.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

The issue of entitlement to service connection for hearing 
loss was previously denied by Department of Veterans Affairs 
(VA) rating decision of July 1983.  The veteran was notified 
of this determination and of his procedural and appellate 
rights by VA letter dated July 7, 1983.  However, he did not 
appeal that determination within one year of this 
notification; therefore, that decision became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of May 1996, by the New York, New York Regional Office (RO), 
which denied the veteran's attempt to reopen his claim of 
entitlement to service connection for hearing loss.  The 
notice of disagreement with this determination was received 
in November 1996.  The statement of the case was issued in 
December 1996.  The substantive appeal was received in 
December 1996.  

On March 17, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting at New York.  A transcript of the hearing is of 
record.  Additional private treatment reports were submitted 
at the hearing.  The appeal was received at the Board later 
in March 1999.  

In May 1999, the Board remanded the case to the RO for 
further development.  A supplemental statement of the case 
was issued in June 1999.  The appeal was received at the 
Board in October 1999.  


FINDINGS OF FACT

1.  In July 1983, the RO denied service connection for 
bilateral hearing loss; the veteran did not appeal that 
decision within one year of the notice thereof.  

2.  The additional evidence added to the record since the 
July 1983 rating decision is cumulative of evidence 
previously considered, does not bear directly and 
substantially upon the subject matter now under consideration 
(i.e., whether the veteran's preexisting bilateral hearing 
loss was increased in severity during service) and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The July 1983 rating action is final; evidence submitted 
since that decision does not constitute new and material 
evidence to reopen the veteran's claim for bilateral hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  The Board notes that the applicable regulation 
requires that new and material evidence is evidence which has 
not been previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) has stated that "new" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence must 
be more that merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In order for evidence to be "material," in 
Colvin the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Second, if the 
evidence is new and material, the Board must reopen the claim 
and review all the evidence of record to determine the 
outcome of the claim on the merits.  The first step involves 
three questions: (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)? (2) Is it "probative" of the issues at 
hand? (3) If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
stated that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  The 
Colvin test, as noted above, requires that, in order to 
reopen a previously denied claim, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174.  Whereas 38 C.F.R. § 3.156(a) 
requires that, to reopen a claim, evidence submitted must be 
"so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Colvin, the United 
States Court of Appeals for the Federal Circuit stated that 
the Court "impermissibly replaced the agency's judgment with 
its own" and "imposed on veterans a requirement inconsistent 
with the general character of the underlying statutory scheme 
for awarding veterans' benefits."  Colvin was therefore 
specifically overruled by the United State Court of Appeals 
for the Federal Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but expressed 
concern that some new evidence might well contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability even where it will 
not eventually convince the Board to alter the prior final 
rating decision.  United States Court of Appeals for the 
Federal Circuit in Hodge further emphasized the need for a 
complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1999) be followed as 
opposed to the Court's interpretation in Colvin which, the 
Board notes, was reiterated in Evans.  Inasmuch as the 
definition of "new" was not addressed by the United States 
Court of Appeals for the Federal Circuit, it appears that 
guidance in that regard provided by the Court is consistent 
with the controlling regulation.  However, the RO and the 
Board should no longer require that new evidence create a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome to reopen the claim.  Rather, the RO and 
the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.  

In this case, the RO in the December 1996 Statement of the 
Case provided the veteran with the provisions of 38 C.F.R. 
§ 3.156(a).  In a Supplemental Statement of the Case (SSOC), 
dated in June 1999, the RO also considered the case under the 
standard set forth in Hodge regarding whether the evidence 
currently submitted was new and material.  In its analysis 
and reasoning, the RO found that the evidence submitted was 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

When the claim for service connection for bilateral hearing 
loss was denied by the RO in July 1983, the record included 
the service medical records, 1983 VA outpatient records and 
the veteran's claim including VA Form 21-4138 received in 
February 1983.  

The RO's July 1983 decision denied the veteran's claim for 
service connection for bilateral hearing loss, based on a 
finding that the service medical records showed hearing loss 
at the time of induction into service, and no significant 
change beyond normal progression was noted at the time of 
discharge.  

The evidence received since the July 1983 decision 
essentially consists of private audiological evaluation dated 
in November 1991; private treatment reports dated from 
November 1991 to May 1997; and veteran's testimony at a 
personal hearing before the undersigned Member of the Board 
at the RO in March 1999.  

The private treatment reports, including the audiometric 
evaluation dated in November 1993, reflect findings of a 
bilateral mixed hearing loss since the early 1980's.  These 
records are cumulative of prior medical evidence showing 
post-service bilateral hearing loss, which were considered by 
the RO at the time of the original denial in July 1983.  To 
the extent these records are new because they were not of 
record in July 1983, they do not include diagnoses or 
opinions that the veteran's pre-service hearing loss was 
aggravated during service or that the veteran's hearing loss 
was caused by inservice noise exposure.  Therefore, these 
records are not material because they do not bear directly 
and substantially upon the specific matter under 
consideration.  38 C.F.R. § 3.156(a).  

At his personal hearing in March 1999, the veteran explained 
that he was attached to a missile battery unit where he was 
assigned to preparing battery cruise and assisting in the 
operation of the missile system.  The veteran maintained that 
he was exposed to acoustic trauma during the course of his 
training; he indicated that the training period lasted 
approximately 20 to 30 days, with minimal or no hearing 
protection.  The veteran testified that he was placed on a 
hearing profile, as a result of which he was switched into 
another area where he would not be exposed to acoustical 
trauma.  The veteran argued that the acoustic trauma during 
his training period aggravated his hearing condition beyond 
its normal progression.  The veteran asserted that he never 
had any problems with his hearing prior to service; he argued 
that the earliest manifestation of hearing loss occurred 
immediately following his acoustic trauma in service.  

The veteran's testimony essentially reiterates the 
contentions that were of record in 1983 that his hearing 
condition was aggravated during service as a result of 
acoustic trauma; this evidence is the same as that considered 
by the RO in July 1983.  More importantly, the Board notes 
that the veteran is not qualified to provide a medical 
opinion that his current hearing loss was incurred or 
permanently aggravated as a result of inservice noise 
exposure.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The veteran is not shown to be other than a 
lay party, and therefore he cannot provide competent evidence 
as to medical diagnosis or causation.  Thus, the veteran's 
testimony is not new and material.  38 C.F.R. § 3.156(a).  

The veteran has presented no evidence that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim showing an aggravation of the preexisting 
hearing loss.  Accordingly, the Board finds that the evidence 
received subsequent to the July 1983 is not new and material 
and does not serve to reopen the veteran's claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for bilateral hearing loss, 
the appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

